DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.

The indicated allowability of claims 11-24 is withdrawn in view of the references to Abo et al (6219608), over Van Rooij et al (10364887), and Baehr et al (DE 102016207134 B3).  Rejections based on the cited references follow.  Any inconvenience to the Applicant, due to this change, is regretted by the Examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abo et al (6219608) in view of Baehr et al (DE 102016207134 B3).
	Abo et al disclose: 
11. A fluid system for a continuously variable transmission (e.g. Fig. 2), comprising: a first pump (5); a first actuation unit (1) assigned to a first disc set of the continuously variable transmission; a first line section (9) fluidically connecting the first pump to the first actuation unit; a second actuation unit (2) assigned to a second disc set of the continuously variable transmission; and a second line section (8) fluidically connecting the first pump to the second actuation unit.  Abo et al do not teach the first pump comprising a first sub-pump and a second sub-pump; wherein: the second sub-pump comprises a first connection that can be selectively fluidically connected to the first actuation unit via the first line section; or the second sub-pump comprises a second connection that can be selectively fluidically connected to the second actuation unit via the second line section.  
	Baehr et al teach a first pump (e.g. Fig. 2) comprising a first sub-pump (16) and a second sub-pump (18); wherein: the second sub-pump comprises a first connection (e.g. left-side port connected to consumer 12) that can be selectively fluidically connected to a first actuation unit (e.g. 12) via a first line section; or the second sub-pump comprises a second connection (e.g. right-side port connected to consumer 14) that can be selectively fluidically connected to a second actuation unit (e.g. 14) via a second line section, for the purpose of providing a large stroke volume when peak power is required and a reduced stroke volume during normal operation (e.g. Para. [0006] - [0010]).  
	Abo et al and Baehr et al all seek to supply pressure fluid to hydraulic components of a vehicle transmission. The system of Abo et al suffers high power consumption due to the relatively large stroke volume of the first pump during normal driving, thus power loss is high.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to improve the first pump of Abo et al by having a first sub-pump and a second sub-pump; such that the second sub-pump comprises a first connection that can be selectively fluidically connected to the first actuation unit via the first line section; or the second sub-pump comprises a second connection that can be selectively fluidically connected to the second actuation unit via the second line section, as taught by Baehr et al, for the purpose of reducing power loss during normal driving by providing a large stroke volume when peak power is required and a reduced stroke volume during normal operation.

	Abo et al, as modified, further teaches:
12. The fluid system of claim 11, further comprising an electric motor (7) for driving the first pump.

13. The fluid system of claim 11, further comprising a second pump (4), wherein: the second pump is connected to the second line section; or the second pump can be connected to the second line section.

14. The fluid system of claim 13, further comprising an electric motor (6) for driving the second pump.

15. The fluid system of claim 11, wherein: the first sub-pump and the second sub-pump are formed by respective wheel sets arranged on a common drive shaft (e.g. Fig. 2 of Baehr et al); or the first sub-pump and the second sub-pump are formed by respective pressure-kidneys arranged on a common wheel set.

16. The fluid system of claim 11, further comprising: a first valve assembly (32, left-side, of Baehr et al Fig. 2); and a reservoir (24 of Baehr et al Fig. 2), wherein: in a first switching position (e.g. lower envelope of valve 32 of Baehr et al Fig. 2) of the first valve assembly, the first connection of the second sub-pump is fluidically connected to the first actuation unit; and in a second switching position (e.g. upper envelope of valve 32 of Baehr et al Fig. 2) of the first valve assembly, the first connection of the second sub-pump is fluidically connected to the reservoir.

17. The fluid system of claim 16, wherein the first valve assembly is formed by: two 2/2-way valves connected together; or a 3/2-way valve (32, left-side, of Baehr et al Fig. 2).

18. The fluid system of claim 11, further comprising: a second valve assembly (32, right-side, of Baehr et al Fig. 2); and a reservoir (24 of Baehr et al Fig. 2), wherein: in a first switching position (e.g. lower envelope of valve 32 of Baehr et al Fig. 2) of the second valve assembly, the second connection of the second sub-pump is fluidically connected to the second actuation unit; and in a second switching position (e.g. upper envelope of valve 32 of Baehr et al Fig. 2) of the second valve assembly, the second connection of the second sub-pump is fluidically connected to the reservoir.

19. The fluid system of claim 18, wherein the second valve assembly is formed by: two 2/2-way valves connected together; or a 3/2-way valve (32, right-side, of Baehr et al Fig. 2).

20. The fluid system of claim 11, wherein the first pump can be driven in a first direction of rotation and in a second direction of rotation, opposite to the first direction of rotation (e.g. as shown in Fig. 2).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Van Rooij et al (10364887) in view of Baehr et al (DE 102016207134 B3).
	Van Rooij et al disclose:
21. A fluid system for a continuously variable transmission, comprising: a pump-motor unit (19); a first actuation unit (7) assigned to a first disc set (4) of the continuously variable transmission; a first line section (16) fluidically connecting the pump-motor unit to the first actuation unit; a second actuation unit (12) assigned to a second disc set (9) of the continuously variable transmission; and a second line section (18) fluidically connecting the pump-motor unit to the second actuation unit.  Van Rooij et al do not explicitly teach that the pump-motor unit is a hydraulic transformer.  
	Baehr et al teach a pump unit (e.g. Fig. 2) comprising a first sub-pump (16) and a second sub-pump (18); respectively connected between a first consumer (e.g. 12), via a first line section, and a second consumer (e.g. 14), via a second line section, which allows for the provision of a large stroke volume when peak power is required and a reduced stroke volume during normal operation (e.g. Para. [0006] - [0010]).
	Van Rooij et al and Baehr et al all seek to supply pressure fluid to hydraulic components of a vehicle transmission. The system of Van Rooij et al would be improved by the mitigation of high power consumption due to the relatively large stroke volume of the pump-motor unit during normal driving to reduce power loss.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to improve pump-motor unit of Van Rooij et al by having the pump-motor unit subdivided into a first pump-motor unit and a second pump-motor unit, as taught by Baehr et al, constituting a hydraulic transformer of variable volume, for the purpose of reducing power loss during normal driving by providing a large stroke volume when peak power is required and a reduced stroke volume during normal operation.

	Van Rooij et al, as modified, further teaches: 
22. The fluid system of claim 21, further comprising a pump (25) fluidically connected to the hydraulic transformer and the second actuation unit via at least the second line section.

23. The fluid system of claim 22, further comprising an electric motor (25b) for driving the pump.

24. The fluid system of claim 23, wherein the hydraulic transformer is configured to be fluidically connected to a reservoir (24 of Baehr et al Fig. 2).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LESLIE whose telephone number is (571)272-4819. The examiner can normally be reached M - F 8 am - 4-30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL LESLIE/
Primary Examiner, Art Unit 3745
July 1, 2022